     Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 1 of 29 PageID 133



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

GLOBAL PLASMA SOLUTIONS, INC.,
Plaintiff,
v.                             CIVIL ACTION NO. 3:21-cv-00884-D
D ZINE PARTNERS, LLC and       JURY TRIAL DEMANDED
MARWA ZAATARI
Defendants.

       DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FEDERAL
                RULES OF CIVIL PROCEDURE 12(b)(6)

          Defendants D Zine Partners, LLC (“D Zine”) and Marwa Zaatari (“Zaatari”)

(collectively, “Defendants”) by and through their undersigned attorneys, without

waiver of their right to later allege a cause of action under the Texas Citizens

Participation Act should the Fifth Circuit decide that the 2019 amendment to the act

made same statutory rather than procedural and thus allowable in Federal practice,

file this the Defendant’s Motion to Dismiss Pursuant to Federal Rules of Civil

Procedure 12(b)(6) as to Plaintiff Global Plasma Solutions, Inc.’s (“GPS”), Original

Complaint, and state as follows:

                                     I.     INTRODUCTION

          This case is a thinly vailed slap suit that was filed in Federal Court in order to

escape the provisions of the Texas Citizens Participation Act, (“TCPA”), also known

as the Texas’s Anti-SLAPP statute. Tex. Civ. Prac. & Rem. Code § 27.001-.011.1


1
    Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019).
                                                 1
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21       Page 2 of 29 PageID 134



Here the claims Plaintiff brought against Defendants were brought to stifle their

right: (1) to free speech; (2) to petition; and/or (3) of association. While the TCPA

may not be applicable, Federal Rules 12 and 56 are applicable. Under 12(b)(6)

Plaintiff’s complaint must now “contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));

accord Little v. KPMG LLP, 575 F.3d 533, 541 (5th Cir. 2009). Thus, to survive a

Rule 12(b)(6) motion, the Plaintiff must state a claim that is “plausible on its face.”

This Plaintiff has not done. The facts in the Plaintiff’s Original Complaint do not

“raise a right to relief above the speculative level,” and into the ‘realm of plausible

liability.’” See Twombly, 550 U.S. at 555. In other words, the Plaintiff’s Original

Complaint does not allege enough facts to move past possibility and on to

plausibility of “entitlement to relief.” Id. at 558.

                         II.    SUMMARY OF ARGUMENT

1.      Plaintiff alleges Federal False Advertising and Unfair Competition (15 U.S.C.

§ 1125(a)) against Defendants. In so doing, the Plaintiff fails to assert a cause of

action for which relief could be granted. 12(b)(6). Specifically, Plaintiff’s Original

Complaint does not assert sufficient factual allegations to support Plaintiff’s claims

against Defendants under the Federal False Advertising and Unfair Competition Act.

Plaintiff does not allege, among other deficiencies, that the statements have a


                                            2
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21                 Page 3 of 29 PageID 135



“tendency to deceive a substantial segment of its audience,” that there is any specific

evidence of harm; that the statements are verifiable and “capable of being prove[n]

false” by scientific methods,2 that Defendants are competitors as to a specific product

when they are not, or what statutory grounds Plaintiff alleges for attorney fees or

exemplary damages. These pleading deficiencies are fatal to Plaintiffs’ allegations

against Defendants under the Federal False Advertising and Unfair Competition Act.

2.      Plaintiff alleges Defamation under Texas law. In so doing, the Plaintiff fails

to assert a cause of action for which relief could be granted. 12(b)(6). Specifically,

Plaintiff’s Original Complaint does not assert sufficient factual allegations to support

Plaintiff’s Texas Defamation claims against Defendants. Plaintiff’s Original

Complaint does not in the defamation section give the time, date, audience, or exact

words of the alleged defamation; it does not separate libel from slander and does not

quantify which alleged statements are libel per se. For a statement to be actionable

in defamation, it must expressly or impliedly assert facts that are objectively

verifiable. Milkovich v. Lorain Journal Co., 497 U.S. 1, 18, 19 (1990); Bentley v.

Bunton, 94 S.W.3d 561, 580 (Tex.2002); see Dallas Morning News, Inc. v. Tatum,

554 S.W.3d 614, 639 (Tex.2018). Plaintiff does not categorize which statements can


2
  Literal falsity requires Plaintiff to allege that “all reasonable experts in the field agree that the
representations are false.” Brown v. GNC, 789 F.3d505 (4th Cir. 2015).




                                                  3
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21       Page 4 of 29 PageID 136



be categorized as fact or non-fact. Plaintiff’s Original Complaint does not

sufficiently set forth the factual setting in which the statement was made (e.g.,

political, social, or philosophical debate), the format in which the statement appears

(e.g., in a review, editorial, or cartoon), the general tenor of the entire work, and,

most particularly, the reasonable expectations of the audience in that particular

situation. These pleading deficiencies are fatal to Plaintiffs’ Defamation allegations

against Defendants.

3.      Plaintiff alleges Business Disparagement under Texas law. In so doing, again

the Plaintiff fails to assert a cause of action for which relief could be granted.

12(b)(6). Specifically, Plaintiff’s Original Complaint does not assert sufficient

factual allegations to support Plaintiff’s Texas Business Disparagement claims

against Defendants. Plaintiff’s Original Complaint does not in its pleadings identify

the specific words or statements it contends were made by the defendants that causes

harm to plaintiff's economic interests and what that specific harm is. Plaintiff further

has not established that the specific published words were false. In a business-

disparagement action the Plaintiff must plead and prove that the specific statement

was false. Hurlbut v. Gulf Atl. Life Ins., 749 S.W.2d 762, 766 (Tex.1987). Further,

proof of special damages is an essential element in a business-disparagement

claim—without proof of special damages, there is no claim. Waste Mgmt. v. Texas

Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 155 (Tex.2014). Special damages,


                                           4
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21      Page 5 of 29 PageID 137



(e.g., loss of specific sales), have not been specifically pled. These pleading

deficiencies are fatal to Plaintiff’s Texas Business Disparagement allegations against

Defendants.

4.      Plaintiff alleges Tortious Interference with Prospective Business (Texas Law).

In so doing, the Plaintiff fails to assert a cause of action for which relief could be

granted. 12(b)(6). Specifically, Plaintiff’s Original Complaint does not assert

sufficient factual allegations to support Plaintiff’s Tortious Interference with

Prospective Business claim. For instance, Plaintiff’s Original Complaint does not

expressly mention with whom the implicated tortious interference of prospective

business relationships claim is made. Plaintiff’s Original Complaint does not state

how the alleged statements, which are not even listed, are not authorized under the

commercial speech exemption. Furthermore, conclusory or speculative testimony of

lost profits will not support a complaint or judgment. Plaintiff does not allege any

“independently tortious or unlawful” conduct to support the required elements of the

cause of action. These pleading deficiencies are fatal to Plaintiff’s Tortious

Interference with Prospective Business (Texas Law) allegations against Defendants.

5.      Plaintiff alleges Common Law Unfair Competition. Once again, the Plaintiff

fails to assert a cause of action for which relief could be granted. 12(b)(6).

Specifically, Plaintiff’s Original Complaint does not assert sufficient factual

allegations to support Plaintiff’s Common Law Unfair Competition claims against


                                           5
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21        Page 6 of 29 PageID 138



Defendants. Plaintiff’s Original Complaint does not in its pleadings establish what

regulation or statute this particular claim is based upon. The Original Complaint also

does not allege “actual malice” as to this allegation as is required. The Original

Complaint further alleges no specific damages or actual evil acts of unfair

competition. The section does not even discern how they are competitors. These

pleading deficiencies are fatal to Plaintiffs’ Common Law Unfair Competition

allegations against Defendants.

6.      Defendants further contend that Plaintiff’s allegations regarding the Plaintiff’s

alleged right to attorneys’ fees and exemplary damages lacks citations to any statute

or regulation to support said allegation. Plaintiff further states no specific losses as

is required for special damages; and indeed, the Plaintiff states no actual damage or

damage amount other than to plead it is over $75,000.00 for jurisdictional purposes.

                                   III.   ARGUMENT

7.      Rule 12(b)(6) allows for dismissal of an action when the claimant has failed

to state a claim upon which relief can be granted. The factual allegations supporting

the claim “must be enough to raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). This “requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Id. The Court should not strain to find favorable inferences for the plaintiff




                                            6
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21       Page 7 of 29 PageID 139



or accept “conclusory allegations, unwarranted deductions, or legal conclusions.”

R2 Investments LDC v. Phillips, 401 F.3d 648, 652 (5th Cir. 2005).

8.      If a complaint omits facts concerning pivotal elements of a plaintiff’s claim,

a court is justified in assuming the non-existence of those facts. See, e.g., Reneker v.

Offill, No. Civ. A. 3:08-CV-1394-D, 2009 WL 3365616, at *5 (N.D. Tex. October

20, 2009). The sufficiency of Plaintiff’s Complaint must also be determined by the

federal pleading standard, not the Texas state pleading standard. And, in ruling on a

Rule 12(b)(6) motion, when there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (pleadings that are

“no more than conclusions . . . are not entitled to the assumption of truth”).

9.      Plaintiffs’ Original Complaint wholly fails to plead sufficient facts to support

any of the alleged Plaintiff causes of action. While Plaintiff contends that Defendants

contacted GPS’s existing and potential customers; Plaintiff fails to list the name of

any customer, the date or where the contact occurred – much less what defamatory

statement was said. Likewise, Plaintiff pleads that Defendants disparaged Plaintiff

at presentations; but again, Plaintiff fails to list the date or where the exact contact

occurred – much less what defamatory statement was said in the presentation. The

causes of action asserted in Plaintiffs’ petition are wholly conclusory. Twombly, 550

U.S. at 555.


                                            7
    Case 3:21-cv-00884-M Document 14 Filed 04/30/21                Page 8 of 29 PageID 140



               IV.    FEDERAL FALSE ADVERTISING AND UNFAIR
                          COMPETITION (15 U.S.C. § 1125(A))

10.    Under the Federal False Advertising and Unfair Competition Act a

“commercial advertisement” consists of a representation that is 1) commercial

speech, 2) made by the defendant who commercially competes with the plaintiff, 3)

for the purpose of influencing consumers “‘to buy the defendant's goods or

services,’” and 4) is disseminated to the relevant purchasing public to constitute

advertising or promotion within that industry. Seven-Up Co. v. Coca-Cola Co., 86

F.3d 1379 (5th Cir. 1996).

11.    Here there is no evidence indicating that Defendants uttered the alleged

misrepresentations to The American Society of Heating, Refrigerating, and Air-

Conditioning Engineers (ASHRAE), the U.S. Green Building Council,3 the

academic community, other industry organizations or other industry-sponsored

webinars, and online events while attempting to sell Defendant’s products.

Utterances were purportedly made. Missing though is evidence that any of these

entities were consumers of Defendant’s products or that Defendants sought to

influence them or any consumers to buy its products when the utterances were made.

Seven-Up Co., 86 F.3d at 1384 (assessing whether a misrepresentation was uttered



3
 In fact, the Original Complaint at pages 31-33, for instance, illustrate that Ms. Zaatari is either
on the Board or on Committees of many of these organizations. One is allowed to give advice to
one’s own Board.
                                                 8
  Case 3:21-cv-00884-M Document 14 Filed 04/30/21        Page 9 of 29 PageID 141



in an advertisement or promotion and observing that one issue before it was “whether

Coca-Cola's presentation was made ‘for the purpose of influencing consumers to buy

defendant's goods’”). At most, Defendants allegedly were attempting to dissuade

those entities from dealing with Plaintiff, rather than attempting to induce them to

buy Defendants’ goods. To compound the point, Defendants’ do not currently sell

any goods or products and have not made any money since its creation. Thus,

Plaintiff failed to present a prima facie case on the element of “commercial

advertisement.”

12.   Furthermore, Plaintiff fails to show how Plaintiff and Defendants are

competitors. Plaintiff admits at paragraph two (2) of the Original Complaint that,

“GPS is an innovative company focused on providing consumers with safe and

effective air purification products.” And admits at paragraph seven (7) that, “Zaatari

is a partner and, on information and belief, an owner of D Zine, a firm that offers

indoor air filtration consulting and design services, and a competitor to GPS.” But

Plaintiff does not relate how air filtration consulting and design services are

competitive. The Original Complaint goes on at paragraph eight (8) to state that,

“Zaatari also serves as a consultant for enVerid, a direct competitor to GPS, which

offers, among other things, air purification systems.” But enVerid is not a party to

this action and being a consultant does not make Defendant Zaatari a “competitor.”

GPS’ own complaint acknowledged Defendant Zaatari as a consultant, but fails to


                                          9
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 10 of 29 PageID 142



make the connection that Defendant Zaatari, as a consultant, would be able to

promote GPS’ products if she believed the scientific evidence supported its safety

and effectiveness.

                     V. DEFAMATION UNDER TEXAS LAW

13.   To state a defamation claim, a plaintiff must show (1) the publication of a

false statement of fact to a third party, (2) that was defamatory concerning the

plaintiff, (3) with the requisite degree of fault, at least amounting to negligence, and

(4) damages, in some cases. Innovative Block of S. Tex., Ltd., 603 S.W.3d 409, 417

(Tex., 2020). A defamatory statement is one that “tends [ ] to harm the reputation of

another as to lower him in the estimation of the community or to deter third persons

from associating or dealing with him.” Restatement (Second) of Torts § 559 (Am.

L. Inst. 1977); see also Hancock v. Variyam, 400 S.W.3d 59, 63 (Tex. 2013)

(defining defamation “as the invasion of a person's interest in her reputation and

good name”).

14.   The first element of a defamation claim is that the “defendant” published a

false statement. Bedford v. Spassoff, 520 S.W.3d 901, 904 (Tex. 2017) (per curiam).

Defendants urge that the questioned statements are true, and Plaintiff has not given

clear and specific evidence establishing a prima facie case for each element of

defamation by Defendants. For instance, Plaintiff’s Original Complaint alleges libel

per se as defined by Section 73.001 of the Texas Civil Practice and Remedies Code


                                          10
    Case 3:21-cv-00884-M Document 14 Filed 04/30/21            Page 11 of 29 PageID 143



at page 17, paragraph 72, but Plaintiff has not given a specific example. Are

Defendants supposed to guess what the libel per se words were, to whom they were

spoken, when the words were spoken, and where these words were spoken? Perhaps,

Plaintiff believes it is the poem, Exhibit I. That would just be a guess by Defendants.

Regarding a petition, in which Plaintiff is making a claim against a Defendant, the

Defendant should not have to guess. Under defamation law, the Plaintiff must be

specific.

15.     Even when one looks at utterances attached in the Factual Background section

of the Original Complaint, the exhibits fail to comply with the specific evidentiary

requirement of defamatory pleadings. Exhibit B is simply an announcement of

starting a new venture in April 2021.4 Exhibits C, D, E, F, and G do not specifically

mention Plaintiff and discuss a scientific debate that is currently being decided.

While Exhibit H mentions a device tested is produced by GPS, it recites a scientific

study that rebuts the GPS claim of reduction of particulate matter concentrate, and

as such is truthful and not defamatory. Exhibit I is a poem, and not only does not

particularly name Plaintiff, but is an artistic parody that does recognize other

scientists that agree with Defendant’s scientific position. Exhibit J is the D Zine

home page, does not mention Plaintiff and is not defamatory.


4
  Actually, Defendant Zaatari had to send a cease-and-desist letter to Plaintiff in 2019, copy
attached as Exhibit 1, so this debate did not begin in January 2021 as page 6, paragraph 36 and
page 7, paragraph 38 insist.
                                              11
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21         Page 12 of 29 PageID 144



16.   In any event there was no actual evidence of harm to Plaintiff's reputation

listed in Plaintiff’s Original Complaint. Plaintiff boasts at page 5, paragraph 26 that

“…GPS has earned a reputation as a leader in the air quality/purification industry.”

At page 5, paragraph 32 Plaintiff expounds that,

      “GPS’s reputation for excellence and dedication to offering safe, high-
       quality products is embodied within its GLOBAL PLASMA
       SOLUTIONS logo, the GPS name, and its NPBI™ brand, all of which
       are readily associated with GPS and its products when encountered by
       the public and entities or individuals within the industry.”

And while on page 6, paragraph 33, Plaintiff speculates that, Zaatari has embarked

on a meritless campaign to damage GPS’s reputation and goodwill…,” and even

states at page 16, paragraph 60 that Defendant Zaatari “caused substantial damage

to GPS and irreparable harm to GPS’s reputation” such is a conclusory statement

and insufficient to sustain a prima facie case.

17.   So, what is actionable defamation? In Bentley, the Texas Supreme Court

adopted the test used by the U.S. Supreme Court in Milkovich for determining

whether a statement is actionable in defamation. Bentley v. Bunton, 94 S.W.3d 561,

579 (Tex.2002). For a statement to be actionable in defamation, it must expressly or

impliedly assert facts that are objectively verifiable. Milkovich v. Lorain Journal

Co., 497 U.S. 1, 19 (1990); Bentley, 94 S.W.3d at 580; see Dallas Morning News,

Inc. v. Tatum, 554 S.W.3d 614, 639 (Tex.2018).




                                          12
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21           Page 13 of 29 PageID 145



18.   For a statement to be actionable, a reasonable fact-finder must be able to

conclude that the statement implies an assertion of fact. Milkovich, 497 U.S. at 20–

21; see Bentley, 94 S.W.3d at 579; Gaylord Broad. Co. v. Francis, 7 S.W.3d 279,

284 (Tex.App.—Dallas 1999), pet. denied, 35 S.W.3d 599 (Tex.2000). To make this

determination, the court must look at the entire context in which the statement was

made. See Scripps NP Oper., LLC v. Carter, 573 S.W.3d 781, 795 (Tex.2019);

Bentley, 94 S.W.3d at 581.

19.   The court considers the factual setting in which the statement was made (e.g.,

political, social, or philosophical debate), the format in which the statement appears

(e.g., in a review, editorial, or cartoon), the general tenor of the entire work, and the

reasonable expectations of the audience in that particular situation. See Milkovich,

497 U.S. at 24 (Brennan & Marshall, JJ., dissenting); Hustler Mag., Inc. v. Falwell,

485 U.S. 46, 54 (1988) (statements made in political cartoons, satires, and parodies

are often exaggerated, exploitative, and one-sided); Letter Carriers v. Austin, 418

U.S. 264, 286 (1974) (statements made during labor disputes often contain

exaggerated rhetoric); Greenbelt Coop. Publ'g Ass'n v. Bresler, 398 U.S. 6, 13

(1970) (statements made during heated public debate often contain exaggerated

rhetoric); Bentley, 94 S.W.3d at 585 (statement on public-access television projects

less credibility than statement on network news). In applying these factors, the court

determines whether a reasonable reader, listener, or viewer could conclude that the


                                           13
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 14 of 29 PageID 146



statements were conveying facts about the plaintiff. See, e.g., Hustler Mag., 485 U.S.

at 57 (no reasonable reader could have concluded statements in ad parody were

describing actual facts about P); Letter Carriers, 418 U.S. at 285–86 (no reasonable

reader would have understood the term “scab” to suggest Ps were being charged with

a crime); Greenbelt Coop., 398 U.S. at 14 (no reasonable reader would have

perceived the use of the word “blackmail” as charging P with a crime); New Times,

Inc. v. Isaacks, 146 S.W.3d 144, 161 (Tex.2004) (no reasonable reader would

conclude that article stated actual facts because of newspaper's irreverent tone and

its semi-regular publication of satire); Bentley, 94 S.W.3d at 581 (reasonable viewer

of public-access television show would have understood term “corrupt” to have its

ordinary meaning).

20.   In the present case, there is a legitimate public debate about the use and benefit

of ionizers and in a COVID-19 world such is an issue of public concern. Innovative

Block of S. Tex., Ltd. v. Valley Builders Supply, Inc., 603 S.W.3d 409, 418 (Tex.

2020) teaches that whether a communication is defamatory is “in the first instance a

legal question.” Defendants urge that the alleged statements are not defamatory as a

matter of law.

                     VI.    BUSINESS DISPARAGEMENT

21.   Next, Defendants address the Plaintiff’s claim of business disparagement and

whether the statements outside the realm of commercial speech can serve as its


                                          14
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 15 of 29 PageID 147



foundation. The focus of the cause of action lies on recompensing pecuniary loss.

Innovative Block of S. Tex., Ltd., 603 S.W.3d 409, 417 (Tex., 2020). The elements

of the claim are 1) the existence of a false statement, 2) published with malice, 3)

with the intent that it causes pecuniary loss or the reasonable recognition that it will

cause such loss, and 4) actual pecuniary loss, or special damages, resulting from it.

Id. Plaintiff further has not established that the specific published words which

Plaintiff alleges were false. In a business-disparagement action the Plaintiff must

plead and prove the specific statement which was false. Hurlbut v. Gulf Atl. Life Ins.,

749 S.W.2d 762, 766 (Tex.1987).

22.   The torts of defamation and business disparagement are alike in that both

involve harm from the publication of false information, but there are important

differences between the two, largely explained by the interests the respective torts

seek to protect; defamation serves to protect one's interest in character and

reputation, whereas business disparagement protects economic interests by

providing a remedy for pecuniary losses from slurs affecting the marketability of

goods and services. Id. at 417. Because business disparagement, unlike defamation,

is solely concerned with economic harm, proof of special damages is a “fundamental

element of the tort. Waste Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc.,

434 S.W.3d 142, 155 (Tex. 2014). Additionally, essential to a claim of business

disparagement is proof of malice and lack of privilege. There is no clear and specific


                                          15
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 16 of 29 PageID 148



evidence cited in Plaintiff’s Original Complaint that Defendants acted with malice

in submitting any statement alleged. Again, because Dr. Batra did not establish by

clear and specific evidence a prima facie case for business disparagement, the trial

court should correctly dismiss that claim. Batra v. Covenant Health Sys., 562 S.W.3d

696, 711 (Tex. App.-Amarillo 2018). Plaintiff has pled no specific special damage

or proof of malice or lack of privilege as is required for a prima facie case.

  VII. TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
                        (TEXAS LAW)

23.   The elements of the claim of Tortious Interference with Prospective Business

(Texas Law) are: 1) a reasonable probability that the plaintiff would have entered

into a business relationship with a third party; 2) the defendant either acted with a

conscious desire to prevent the relationship from occurring or knew the interference

was certain or substantially certain to occur as a result of the conduct; 3) the

defendant's conduct was independently tortious or unlawful; 4) the interference

proximately caused the plaintiff injury; and 5) the plaintiff suffered actual damage

or loss as a result. Coinmach Corp. v. Aspenwood Apt. Corp., 417 S.W.3d 909, 923

(Tex. 2013); Batra v. Covenant Health System, 562 S.W.3d 696, 712 (Tex.Civ.-

Amarillo 2018, pet. denied).

24.   The evidence presented in Plaintiff’s Original Complaint does not clearly and

specifically establish which referrals or customers Plaintiff lost due to the adverse

statements that Plaintiff might allege but does not. To speculate that Plaintiff “would
                                          16
    Case 3:21-cv-00884-M Document 14 Filed 04/30/21                Page 17 of 29 PageID 149



have been” chosen for a business relationship is insufficient to meet Plaintiff’s

pleading burden of proof. Plaintiff does not establish which business relationships

Plaintiff would have entered into but for the alleged defamation by Defendants.

Furthermore, Plaintiff did not plead that Defendants committed an independently

tortious act. Plaintiff’s Original Complaint makes conclusory statements that

Plaintiff’s reputation might be harmed and at page 20, paragraph 88 that Plaintiff

sustained a loss of prospective contracts and other business. Again, plaintiff

speculates at page 20, paragraph 89, without pointing to a single specific instance of

a lost customer. Plaintiff also failed to produce clear and specific evidence of the

required element that Defendants acted with a conscious desire to prevent a business

relationship from occurring or that Defendants knew that any interference with a

business relationship was certain to occur from any to be alleged adverse statement.

As such, Plaintiff failed to establish a prima facie case for tortious interference with

prospective business relations and the Trial Court should correctly dismiss this

claim.

                 VIII. COMMONLAW UNFAIR COMPETITION

25.      The contours of Texas unfair competition law are not entirely clear.5 Texas

generally recognizes the following types of business torts under the umbrella of


5
 Actually, no specific Texas law defines common law unfair competition. When applied by Texas
courts, “unfair competition” is more of a catch-all term for various kinds of business-related torts.
None of which business-related tort is listed by Plaintiff in this section of the Original Complaint.
                                                17
    Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 18 of 29 PageID 150



unfair competition: passing off, misappropriation of trade secrets,6 and common law

misappropriation. None of these are applicable to this case. The Restatement of the

Law (Third), Unfair Competition states:

        Chapter One- The Freedom to Compete

        § 1 GENERAL PRINCIPLES

        One who causes harm to the commercial relations of another by engaging in
        a business or trade is not subject to liability to the other for such harm
        unless:

        (a) the harm results from acts or practices of the actor actionable by the other
        under the rules of this Restatement relating to:
               (1) deceptive marketing, as specified in Chapter Two;
               (2) infringement of trademarks and other indicia of identification, as
               specified in Chapter Three;
               (3) appropriation of intangible trade values including trade secrets and
               the right of publicity, as specified in Chapter Four; or from other acts
               or practices of the actor determined to be actionable as an unfair
               method of competition, taking into account the nature of the conduct
               and its likely effect on both the person seeking relief and the public; or

        (b) the acts or practices of the actor are actionable by the other under federal
        or state statutes, international agreements, or general principles of common
        law apart from those considered in this Restatement.

26.     The Plaintiff’s Original Complaint does not cite a statute or regulation on

which it alleges are actionable by under federal or state statutes, international

agreements, or general principles of common law. Plaintiff does not allege



6
   The Fifth Circuit Court of Appeals recently ruled that the federal copyright and patent
laws preempt the Texas common law claim of unfair competition by misappropriation. Orthoflex
v. ThermoTek
                                            18
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21         Page 19 of 29 PageID 151



misrepresentations to consumers, and again does not state the actual statements or

the context in which those statements were made. Further as this is not a passing off,

misappropriation of trade secrets, or common law misappropriation, same is mis-

pled and should be dismissed.

   IX.   LACK OF SPECIFIC DAMAGES AND SUPPORT FOR OTHER
                            CLAIMS

27.   Conclusory testimony is not evidence. In re L.C.L., 599 S.W.3d 79, 85 (Tex.

App.—Houston [14th Dist.] 2020, pet. filed); See In re A.H., 414 S.W.3d 802, 807

(Tex. App.—San Antonio 2013, no pet.). The same is true when attempting to

establish lost profits; conclusory testimony will not support recovery even if coming

from the business owner. Nat. Gas Pipeline Co. v. Justiss, 397 S.W.3d 150, 157

(Tex. 2012) (stating that a “business owner's conclusory or speculative testimony of

lost profits will not support a judgment”). Required is reasonably certain evidence

of lost profits based on objective facts, figures, or data. Id. (quoting Holt Atherton

Indus., Inc. v. Heine, 835 S.W.2d 80, 84 (Tex. 1992)). Missing from Plaintiff’s

Original Complaint are the objective facts, figures or data mandated by the alleged

causes of action. So, Plaintiff failed to present clear and specific evidence in

Plaintiff’s Original Complaint establishing a prima facie case at least as to one

element of its claims involving the statements of Defendants.

28.   Furthermore, Plaintiff in Plaintiff’s prayer requests attorney fees and

exemplary damages; yet Plaintiff fails to plead in the body of the Original Complain
                                         19
    Case 3:21-cv-00884-M Document 14 Filed 04/30/21            Page 20 of 29 PageID 152



and does not cite the statutory or Common Law source for such allowance. The

Plaintiff’s Original Complaint should be dismissed under Rule 12(b)(6).

                                   X. CONCLUSION7

29.     Under two Supreme Court decisions, Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) the dismissal rules as to

12(b)(6) changed. No longer must a defendant prove “beyond any doubt that the

plaintiff can prove no set of facts in support of his or her claim which would entitle

him or her to relief.” Now, a plaintiff’s complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570) (emphasis added); accord Little

v. KPMG LLP, 575 F.3d 533, 541 (5th Cir. 2009). To survive a Rule 12(b)(6) motion,

the plaintiff must state a claim that is “plausible on its face. Iqbal, 556 U.S. at 678-

79.8

30.     The complaint must contain “allegations plausibly suggesting (not merely

consistent with)” an entitlement to relief. Twombly, 550 U.S. at 557. The complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at




7
  Drawn from Fundamentals of Rule 12, FBA NO Chapter -- Federal Practice Series, Thursday,
March 26, 2015; The Honorable Carl Barbier, United States District Judge.
8
  Defendants urge that the Complaint must at the very least meet the standards or elements of a
prima facie case of a set cause of action.
                                              20
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 21 of 29 PageID 153



570). The facts in the Complaint must “raise a right to relief above the speculative

level,” and into the “realm of plausible liability.” See Twombly, 550 U.S. at 555. In

other words, the complaint must allege enough facts to move past possibility and on

to plausibility of “entitlement to relief.” Id. at 558.

31.    Determining whether a complaint states a plausible claim for relief [is]…a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not “show[n]”—“that the pleader is entitled to relief.”

Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)); see also Gonzales v. Kay,

577 F.3d 600, 603 (5th Cir. 2009) (same).

32.    Defendants acknowledge that a complaint attacked by a Rule 12(b)(6) motion

may not need to set forth detailed factual allegations unless otherwise required such

as in instances of fraud under FED. R. CIV. P. 9 or the Private Securities Litigation

Reform Act (PSLRA). Compare Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)

(complaint need not contain specific factual allegations to state a prima facie case of

discrimination and Rule 9(b) does not explicitly require greater pleading

requirements set forth in Rule 8(a) for discrimination cases), with Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308 (2007) (discussing heightened pleading




                                            21
    Case 3:21-cv-00884-M Document 14 Filed 04/30/21              Page 22 of 29 PageID 154



requirements required by PSLRA to survive Rule 12(b)(6) motion).9 But Defendants

urge that the present Plaintiff Original Complaint fails under both Rule 9 and Rule

8.

33.     Under Twombly/Iqbal pleading standards, a plaintiff must at the very least

allege a short and plain statement of the claim, along with plausible facts to back up

the assertions. For instance, under the Lanham Act only persons suffering a

competitive injury have standing to sue for false and misleading advertising under

the Lanham Act. Generally, consumers do not have standing to bring a claim, even

if they are “injured” by the false advertising. Thus, a Lanham Act Complaint should

state plausible facts as to how the parties are competitors.

34.     There is a two‐prong test requires that (1) plaintiff’s interest fall within the

“zone of interests” protected by the law invoked; and (2) plaintiff ’s injuries are

proximately caused by violations of the statute. Lexmark v. Static Control

Components, 134 S. Ct. 1377 (2014). “[A] plaintiff must allege injury to a

commercial interest in reputation or sales” to come within the “zone of interests”

protected under Section 1125(a) of the Lanham Act. As to the second prong, “must

show economic or reputational injury flowing directly from the deception” triggered




9
  District Courts in the 5th Circuit have in the past refused to apply Rule 9 to Lanham Act cases.
See Clearline Techs., Ltd. v. Cooper B–Line, 2012 WL 43366, at *6, 2012 U.S. Dist. LEXIS 2116,
at *19 (S.D.Tex. Jan. 9, 2012); Vendever LLC v. Intermatic Mfg., 2011 WL 4346324, at *4, 2011
U.S. Dist. LEXIS 105257, at *12 (N.D.Tex. Sept. 16, 2011)
                                               22
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21         Page 23 of 29 PageID 155



by the defendant’s advertising, which “occurs when deception of consumers causes

them to withhold trade from the plaintiff.” This the Plaintiff’s Original Complaint

has not done.

35.   To state a claim under § 43(a)(1)(B), the false or deceptive advertising section

of the Lanham Act § 43(a), Plaintiff must plead and prove:

         (1) a false statement of fact by the defendant in a commercial advertisement
      about its own or another's product; (2) the statement actually deceived or has
      the tendency to deceive a substantial segment of its audience; (3) the deception
      is material, in that it is likely to influence the purchasing decision; (4) the
      defendant caused its false statement to enter interstate commerce; and (5) the
      plaintiff has been or is likely to be injured as a result of the false statement,
      either by direct diversion of sales from itself to defendant or by a loss of
      goodwill associated with its products.

Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 819 (7th Cir.1999); Conditioned

Ocular Enhancement, Inc. v. Bonaventura, 458 F. Supp. 2d 704, 709–10 (N.D. Ill.

2006). See also Pizza Hut, Inc. v. Papa John's Int'l, Inc., 227 F.3d 489, 495 (5th Cir.

2000). Vendever LLC v. Intermatic Mfg. Ltd., No. 3:11-CV-201-B, 2011 WL

4346324, at *4 (N.D. Tex. Sept. 16, 2011)

36.   Indeed, District courts in the Seventh and other Circuits have held that Section

43(a) false advertising claims are subject to Federal Rule of Civil Procedure 9(b),

which applies a heightened pleading standard to claims involving fraud or




                                          23
     Case 3:21-cv-00884-M Document 14 Filed 04/30/21           Page 24 of 29 PageID 156



deception.10 Applying 9(b), a plaintiff must plead the who, what, where, and when

of the alleged deception with specificity.

One 7th Circuit case holds:

         Rule 9(b)
         Claims that allege false representation or false advertising under the Lanham
         Act are subject to the heightened pleading requirements of Fed.R.Civ.P.
         9(b). MPC Containment Sys., Ltd. v. Moreland, No. 05–C–6973, 2006 WL
         2331148, at *2 (N.D.Ill. Aug. 10, 2006) (collecting cases); Merix Pharm.
         Corp. v. GlaxoSmithKline Consumer Healthcare, L.P., No. 05–C–1403,
         2006 WL 1843370, at *2 (N.D.Ill. June 28, 2006). While COE did not raise
         the issue of heightened pleading requirements in its motion, it is my
         prerogative to do so sua sponte. See MPC Containment Sys., 2006 WL
         2331148, at *2 n. 1 (raising the application of Rule 9(b) sua sponte,
         “because specificity is required not only for adequate notice, but also in
         order for the court to address the sufficiency of the claims that fall within the
         context of misrepresentations made in commercial advertising or
         promotion”).

         Conditioned Ocular Enhancement, Inc. v. Bonaventura, 458 F. Supp. 2d 704,
         709 (N.D. Ill. 2006); See Merix Pharm., 2006 WL 1843370, at *2; Scott v.
         GlaxoSmithKline Consumer Healthcare, L.P., No. 05–C–3004, 2006 WL
         952032, at *3 (N.D.Ill. Apr. 12, 2006).11




10
   Courts are divided on the issue of whether Rule 9(b) applies to Lanham Act claims that are
grounded in fraud. See Nestle Purina PetCare Co. v. Blue Buffalo Co., No. 4:14 CV 859 RWS,
2015 WL 1782661, at *8 (E.D. Mo. Apr. 20, 2015) (noting that “there is a split in authority over
whether 9(b) applies to Lanham Act claims that are grounded in fraud”); compare Conditioned
Ocular Enhancement, Inc. v. Bonaventura, 458 F. Supp. 2d 704, 709 (N.D. Ill. 2006) (“Claims
that allege ... false advertising under the Lanham Act are subject to the heightened pleading
requirements of Fed. R. Civ. P. 9(b).”), with John P. Villano Inc. v. CBS, Inc., 176 F.R.D. 130,
131 (S.D. N.Y. 1997) (“[A] claim of false advertising under [the Lanham Act] falls outside the
ambit of Rule 9(b) and may not be subject of any heightened pleading requirement”).N. Bottling
Co. v. Henry's Foods, Inc., 474 F. Supp. 3d 1016, 1028 (D.N.D. 2020) ( which case applied Rule
9(b)’s heightened pleading standards).
11
   The actual 5th Circuit has not directly ruled on the issue. See TEMPUR–PEDIC INT’L INC. v.
ANGEL BEDS LLC, 902 F.Supp.2d 958, 965 (S.D.Tex. 2012).
                                              24
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21          Page 25 of 29 PageID 157



37.   Rule 9(b) requires Plaintiff to plead all the circumstances of the Lanham claim

in detail. This includes “the who, what, when, where, and how: the first paragraph

of any newspaper story.” DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.1990).

These heightened pleading requirements “force the plaintiff to do more than the

usual investigation before filing his complaint.” Ackerman v. Nw. Mut. Life Ins. Co.,

172 F.3d 467, 469 (7th Cir.1999). This ensures that the claim is “responsible and

supported, rather than defamatory and extortionate.” Id. In sum, Defendants urge

that Plaintiff’s Lanham Act claims are subject to the heightened pleading

requirements of Rule 9(b) and should be analyzed accordingly.

38.   Defendants argue that the claims in Plaintiff’s Original Complaint also fail to

meet the pleading requirements set forth in Fed.R.Civ.P. 8(a). Under Rule 8, Plaintiff

is required to provide Defendants with notice of Plaintiff’s claims and the grounds

upon which those claims rest. See Leatherman v. Tarrant County Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993). Plaintiff’s drafting is

less than model, and it is insufficient to meet the requirements set forth in Rule 8(a)

for the various allegations do not state facts plausible to support the elements of any

given alleged cause of action.

39.   Rule 8(a)(2) requires a complaint to contain “a short and plain statement of

the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To

satisfy Rule 8(a), “a complaint must contain sufficient factual matter, accepted as


                                          25
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21           Page 26 of 29 PageID 158



true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

(2007)). A pleaded claim is plausible if the allegations in the complaint “allow[ ] the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Matter of Life Partners Holdings, Inc., 926 F.3d 103, 116 (5th Cir.

2019).

40.   Under Rule 8, although facts properly alleged must be construed in favor of

the plaintiff, a court need “not accept as true conclusory allegations, unwarranted

factual inferences, or legal conclusion.” Gentilello v. Rege, 627 F.3d 540, 544 (5th

Cir. 2010); see also Iqbal, 556 U.S. at 678 (court is not required to accept mere legal

conclusions as true). Thus, “conclusory allegations or legal conclusions

masquerading as factual conclusions will not suffice to prevent a motion to dismiss.”

Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993); see also

Jebaco, Inc. v. Harrah’s Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009)

(allegations amounting to mere labels and conclusions or containing a formulaic

recitation of the elements of the cause of action will not suffice). Courts are not

required to accept as true allegations contradicted by documents attached to in the

complaint. Simmons v. Peavy-Welsh Lumber Co., 113 F.2d 812 (5th Cir. 1940), a in

the instant case where under Plaintiff Exhibit J, Plaintiff admits that D Vine’

business is “Delivering Performance-Based Solutions…” In other words, are not


                                           26
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21         Page 27 of 29 PageID 159



sellers of Needlepoint Bipolar Ionization (NPBI) and are consultants and not

competitors of Plaintiff.

41.   In this case, the Court should find Plaintiff has failed to sufficiently plead

actual or likely injury as to all Plaintiff’s claims even under the standards of Rule

8(a)(2). See NATIONAL TRAVEL SYSTEMS, L.P. v. SHORTS TRAVEL

MANAGEMENT, INC., 2010 WL 11601990 (W.D. Texas, Austin Division 2010).

In National the District Court found plaintiff had not sufficiently pleaded actual or

likely injury from defendant’s alleged misrepresentations, and the Court dismissed

plaintiff's Lanham Act claim without prejudice to refiling. The court also dismissed

the plaintiff’s claims of prospective interference for failure to allege “independently

tortious or unlawful” conduct, which is also true in the present case and the

Complaint was dismissed without prejudice.

                                  XI.    PRAYER

42.   Defendants pray that this Court grants their Motion to Dismiss pursuant to

12(b)(6) and dismiss Plaintiff’s claims asserted against Defendants, and for any and

all other relief to which they have shown themselves justly entitled.

                                        Respectfully Submitted,

                                        THE ESSMYER LAW FIRM

                                        /s/ Michael M. Essmyer, Sr.
                                        MICHAEL M. ESSMYER, Sr.
                                        State Bar No. 06672400

                                          27
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21       Page 28 of 29 PageID 160



                                      messmyer@essmyerlaw.com
                                      5111 Center Street
                                      Houston, Texas 77007
                                      (713) 898-1320 Cell
                                      (713) 869-1155 Telephone
                                      (713) 869-8659 Facsimile

                                      The Law Office of Paul M. Sullivan, PLLC

                                      /s/ Paul M. Sullivan
                                      Paul Sullivan
                                      State Bar No. 24102546
                                      paul.sullivan@psullivanlawfirm.com
                                      5111 Center St.
                                      Houston, Texas 77007
                                      (713) 869-1155 Telephone
                                      (281) 783-2220 Fax
                                      Pro hac vice application pending

                                      Attorneys for D Zine Partners, LLC and
                                      Marwa Zaatari

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has

been forwarded to all known counsel of record in accordance with the applicable

Federal Rules of Civil Procedure on this 30th day of April 2021.

McGuireWoods LLP
Justin Opitz
Matthew W. Cornelia
2000 McKinney Avenue, Suite 1400
Dallas, Texas 75201
Tel. 214-932-6400
Fax: 214-932-6499
jopitz@mcguirewoods.com
mcornelia@mcguirewoods.com


                                        28
 Case 3:21-cv-00884-M Document 14 Filed 04/30/21      Page 29 of 29 PageID 161



Robert A. Muckenfuss (pro hac vice)
Kelly A. Warlich (pro hac vice)
201 North Tryon Street, Suite 3000
Charlotte, NC 28202
Tel: 704-343-2000
Fax: 704-343-2300
rmuckenfuss@mcguirewoods.com
kwarlich@mcguirewoods.com

Lucy Jewett Wheatley (pro hac vice)
800 East Canal Street
Richmond, VA 23219
Tel: 804-775-4320
Fax: 804-698-2017
lwheatley@mcguirewoods.com

Counsel for Plaintiff, Global Plasma
Solutions, Inc.


                                            /s/ Michael M. Essmyer, Sr.
                                            Michael M. Essmyer, Sr.




                                       29
